Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
           In the reply filed 11/30/2020, Applicant has amended Claims 1, 3 and 34.  
Claims 10-14, 16-19, 22, 27 and 31 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 3, 5-9, 21, 24-26, 28-30, and 33-36 are under consideration. 


New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claims 1, 3, 5-9, 21, 24-26, 28-30, and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The new limitation of independent claims 1 and 3 directed to specific searching steps that are conducted “without prior knowledge” appears to represent new matter.  MPEP 2163.06 notes that new matter is added to the claims, the Examiner should reject the claims under 35 U.S.C. 112(a), pre-AIA  first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). Although the basis for this limitation was identified in Applicant’s remarks filed 11/30/2020 as being described on pgs. 41 and 54 of the specification, a review of the specification by the Examiner did NOT find any specific basis for the negative proviso in regard to the claimed searching steps. Specifically, p. 41 of the specification states “ChimeraMap procedure is executed without prior knowledge , while p. 54 of the specification states the “computational approach named Chimera for …engineering coding regions (or any other genomic entity) of heterologous or endogenous gens without prior knowledge.” Thus, the specification only discloses generic recitations of an algorithm that is conducted without prior knowledge, and is silent to a specific searching 

	

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3, 5-9, 21, 24-26, 28-30, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 3 recite the limitation that the searching “is without prior knowledge”.  

Second, instant claims are indefinite by reference to a subjective term (see MPEP 2173.05(b), IV). Specifically, the phrase “prior knowledge” is a subjective term which renders the claim indefinite. As stated supra, prior knowledge is a property that varies from individual to individual (i.e., prior knowledge by whom?).  The phrase "without prior knowledge" is not defined by the claim, the specification does not provide a standard for some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Dependent claims 5-9, 21, 24-26, 28-30, and 33-36 are included in the basis of this rejection because they do not further define the prior knowledge to be excluded.

	

	New Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:



Claims 7 and 35 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 
Specifically, claims 7 and 35 draw to methods of designing a polynucleotide sequence comprising searching according to criterion based on the occurrence frequency and preference for more frequent strings in a reference set, respectively, which do NOT narrow the scope of claim 3 where the searching comprises weighting for strings that are more frequent in a reference set.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-8, 21, 24-26, 28-30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 8,224,578, patented 7/17/2012, prior art of record)

Raab teaches a method for designing an optimizing a nucleic acid sequence for expression of a protein of interest in a host cell comprising an iterative codon optimization algorithm (Abstract). Note in regard to claim 3, Raab teaches the protein of interest is endogenous to the host cell (col 14, lines 1-30, see Example 3). In regard to claims 1 and 3, the method comprises the following steps: 
Raab teaches generating a reference polynucleotide sequence (i.e., “test sequence” (col 2, lines 43-52, see also Fig. 2),
Raab in general teaches receiving and storing said test sequences (col 15-16, see Fig. 1), which would be an obvious and necessary step for the method to be carried out on a computer,
Raab teaches searching said sequence to select degenerate strings of consecutive codons to be optimized (i.e., “CDS”) (col 2-col 3, col 9, col 15, lines 10-55, see Fig. 1 & 2), concatenating (i.e., “connecting” or “joining”) said strings of codons (col 3, lines 45-55, col 4, last 3 para., see Fig. 1) to form a new test sequence. Note that Raab teaches the method is directed to a genus of proteins of interest to be expressed in a genus of host cells (col 14, lines 1-33, col 13, last para). Thus, the search method appears to be able to be conducted without prior knowledge of protein function. Again, since Raab teaches the method is computer based, it would be obvious to store said connected strings of codons in a computer’s memory (see Fig. 1), wherein Raab teaches said strings of codons are capable of encoding a portion of the protein of interest (Figs 1 & 2);
Raab teaches searching for the subsequences are weighted so to “maximize the number of varied codons for the purpose of the best possible optimization” (col 16, 3rd para.), thus Raab suggests that longer subsequences of codons are preferred. In regard to providing a selection criterion, Raab suggests that “positions at which more codons are available for selection participate more in the criterion weight than positons at which only a few codons or even only a single codon are available for selection” (col 7, lines 20-26). Raab goes on to teaches “It is moreover possible to provide for repeats below a certain length and/or repeats whose weight fraction is below a certain threshold not to be taken into account.” (col 9, last para.). Thus, Raab suggests a weight criterion for maximizing length for the best possible sequence optimization.
Raab teaches the searching is weighted to account for the occurrence frequency of the codons, wherein the codon which expresses most frequently is a selection criterion (col 6, lines 45-66, see also col 7-col 8, 1st-2nd para., col 9, 2nd para.). In addition, Raab teaches selecting high frequency codons especially when the tRNA frequencies of the expression system need not be taken into account (col 8, 2nd para.). Thus, Raab suggests a weight criterion for maximizing frequency for the best possible sequence optimization.
Raab teaches embedding (i.e., “assembled”) the connected strings in a transcript sequence encoding the protein of interest (see Example 3). Again, since the taught method is computer based, it would have been obvious to store the sequence on a computer readable memory file;
Raab teaches displaying the “output” of said optimized transcript so that it can 
st para., Example 3, col 48 discloses optimized transcript, see also Fig. 1B).
Finally, Raab teaches the method is an iterative process, wherein after each step of the search, the length of the string is increased at its endpoint (col 3, last para., see Figs 1 & 2).
However, in regard to claims 1 and 3, Raab is silent to a preferred embodiment of a method for designing an optimizing a nucleic acid sequence for expression of a protein of interest in a host cell comprising all of the taught steps.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to practice said method to produce an optimized nucleic acid sequence because each of the individual elements of the instant claims are independently presented by Raab as embodiments and are taught that they can be combined in various embodiments; therefore a combination of all the elements into a single embodiment would be apparent to an artisan skilled in gene expression bioinformatics in light of the Supreme Court’s KSR decision (see MPEP 2143 Exemplary Rationale (A)). Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed steps were known in the prior art and one skilled in the art could have combined the steps as claimed, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of filing the invention.  Each of the steps (a) through (e) are taught by Raab and further they are taught in various combinations and are shown to be used in a method for producing optimized nucleic acid sequences.  It would be therefore predictably obvious to use a combination of these steps in said method. 
th para. col 18, 2nd – 4th para., see Example 1).
In regard to claim 7, as stated supra, Raab teaches the method accounts for the occurrence frequency of the codons.
In regard to claim 8, as stated supra, Raab teaches the preference for the maximal length of the subsequences. Specifically, Raab teaches the step of searching for subsequence regions that are common or a best “match” for the test sequence (col 9, last 3 para., col 10, 1st para.).
In regard to claim 21, Raab teaches that the optimization of the sequence can occur at predetermined points that are in different regions (col 4, 3rd para. - col 5, 2nd para.), thereby generating discontinuous strings of codons.
In regard to claim 24-26, 28-29, as stated supra, Raab teaches the preference for the maximal length of the subsequences, which are nucleic acid codons that encode amino acids. Specifically in regard to claim 28, Raab teaches the sequences are a codon pair (col 30-32, see “TCATCA”).
In regard to claim 30, Raab teaches the nucleic acid sequences are derived from genomic DNA (col 6, line 25, see Example 3).
In regard to claim 33, as stated supra, Raab teaches embedding the optimal sequences in a transcript for protein production in a host cell (Example 3).
In regard to claim 34, as per optimizing two selection criteria independently, Raab teaches differentially weighting two optimization criteria when optimizing the sequences, wherein only one optimization criteria is applied at a time (col 40, 1st para.). Specifically, Raab teaches that one selection criteria (i.e., codon usage) is optimized, 
In regard to claim 35, as stated supra, Raab teaches the method accounts for the occurrence frequency of the codons.
In regard to claim 36, Raab teaches a string of 15 codons (i.e., 45 nucleotides) (col 9, 1st para., 16, last para.), in addition to another 20-30 nucleotides at the end of the sequence (col 18, 4th para., Fig. 3), thereby generating a string of at least 50 nucleotides.
Hence, the claimed invention was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/30/2020 are acknowledged.
First, Applicant argues that in regard to the claimed searching steps of (c),(i) directed to preferentially weighting longer subsequences than shorter subsequences, the prior art of Raab is directed to options for codon usage, not longer strings of codons to be concatenated.  Specifically, Applicant argues that cited prior art of Raab on col 16, rd para. is directed to maximizing the number of codons that are varied, and does not teach or suggest longer strings of codons (p. 9 of Remarks). Furthermore, Applicant argues the cited passage of Raab on col 7, lines 20-26 teaches weighting positions at which more codons are available for selection participate more in the criterion weight than positions at which only a few codons are available, and does not teach a weight criterion for longer strings (p. 10 of Remarks). Finally, Applicant argues the cited passage of Raab on col 9, last para. teaches that repeats below a certain length are not taken into account has been take out of context by the Examiner, and that Raab teaches that sequences of more than 20 nucleotides to the transcriptome, and exclusion of homology regions of more than 1000, 500, and 100 base pairs. Applicant alleges that one of ordinary skill would interpret col 9, last para. as that Raab wished to remove long repeats, and only when the repeats were not too long are they not removed. Thus, Applicant argues that Raab teaches away from the claimed inventions by providing some preference for shorter repeats (i.e., whose length is below the threshold) (p. 10 of Remarks).
Second, Applicant argues that in regard to the claimed concatenating steps (d), that Raab does not teach concatenation by extending their endpoint, but by replacing the m codons in the sequence with other codons. Applicant notes that the claimed steps (c)-(d) of concatenating said strings results in extending the end point of said string (p. 10-11 of Remarks).
Third, Applicant argues that instant claims now recite that the search for strings be executed without prior knowledge. Specifically, Applicant argues that Raab teaches evaluation of the sequence according to user-defined criteria. By contrast, Applicant 
Fourth, Applicant argues that step (c),(ii) of independent claims 1 and 3 now recite the limitations from claims 34 and 35, wherein more frequent string are preferred over strings that are less frequent. Specifically, Applicant argues the cited passage of Raab on col 9, last para. teaches the ratio of the frequency of the codons with the average binding energy and has nothing to do with frequency of appearance in the reference set (p. 11-12 of Remarks).
Applicant's arguments have been fully considered but they are not persuasive. 
In response to Applicant's first arguments in regard to step (c)(i), as per Raab not teaching a preference for longer strings but just variation and availability, it must be noted that Raab explicitly defines m optimization positions in the test sequence as “consecutive codons” (col 2, lines 53-55). Thus, when Raab teaches to “maximize the number of varied codons for the purpose of the best possible optimization” (col 16, 3rd para.), this would be understood as maximizing the number of consecutive codon positions in a string of codons. So, longer strings that allowed more consecutive varied codon positons would be preferred.
Similarly in regard to Raab teachings that “positions at which more codons are available for selection participate more in the criterion weight than positons at which only a few codons or even only a single codon are available for selection” (col 7, lines 20-26), it would also be understood by one of ordinary skill that longer strings make more codons available for optimization. Clearly, Raab is inviting the inventor choose In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Finally, in regard to step (c)(i), contrary to Applicant’s assertion that the Examiner has taken out of context the passage of Raab in col 9, wherein “repeats below a certain length…not to be taken into account.” (col 9, last para.) as additional support for teachings of a preference for longer length sequences, the passage of col 5 cited by Applicant is directed to two specific quality function criteria, and by no means would discourage one of ordinary skill to pursue longer sequences as suggested supra. In fact, at no point does Raab discourage longer sequences, but at best, places an upper limit in these two specific instances for quality control purposes. Applicant is reminded that MPEP 2145, X(D1) states that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In other words, although Raab may consider alternative quality functions such (1) inverse complementary sequences and (2) homology regions of certain maximal lengths, this is not because Raab discourages longer sequences in general. In fact, 
In response to Applicant's second arguments in regard to step (d), directed to the concatenation of strings by extending their endpoint, although Raab does not use the phrase “concatenating of strings”, Raab is clearly directed to the steps of “connecting” or “joining” said strings of codons (col 3, lines 45-55, col 4, last 3 para., see modified Fig. 2 excerpt above) to form a new test sequence. [AltContent: textbox ([img-media_image1.png])]In other words, Raab states that with “each iteration step, a test sequence which comprises the CDS at its end is formed” (col 15, lines 20-22). See also col 4, 3rd para., wherein “the nucleotide sequence to be optimized is initially enlarged successively on one side”. Thus, Raab reasonably suggests the concatenation of strings by extending an end point.
In response to Applicant's third arguments in regard to step (c) being conducted without prior knowledge. As a first mater, this new limitation is not only indefinite (see  of what? Note that Raab teaches the method is directed to a genus of proteins of interest to be expressed in a genus of host cells (col 14, lines 1-33). Thus, the search method appears to be able to be conducted without prior knowledge of protein function. Furthermore, it must be noted that in a method claim that recites a contingent limitation (i.e., one must not know a criteria), only those steps that must be performed are considered in the broadest reasonable interpretation of the limitations and would not include steps contingent on meeting a contingent condition (i.e., forgetting prior knowledge).
In response to Applicant's fourth arguments in regard to step (c)(ii) as per using string frequency, as stated supra, Raab teaches the method accounts for the occurrence frequency and prefers more frequent codons (col 6, lines 45-66, col 7-col 8, 1st-2nd para., col 9, 2nd para.) and teaches that selecting a high frequency codon may be advantageous especially when the tRNA frequencies of the expression system need not be taken into account (col 8, 2nd para.). In regard to Applicant’s piecemeal analysis of Raab teaching another quality control is the ratio of the frequency of the codons with the average binding energy, this does not detract from the fact that Raab teaches that frequency is suggested as a search criteria.	


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 8,224,578, patented 7/17/2012, prior art of record), in  view of Ding et al., (BMC Bioinfo, 2012, 13:1-16, prior art of record).

As stated supra, Raab et al, suggest a method for optimizing the expression of a protein of interest in a host cell comprising an algorithm directed to concatenated strings of codons.
In regard to claim 6 and 9, although Raab et al., teach using a dynamic programing method, they are silent with respect to a dynamic programing method that minimized the number of strings or has a particular recursion depth to identify a plurality of strings.
Deng teaches a method for identifying strings of nucleic acids based on their frequency of occurrence using a dynamic programming algorithm (Abstract, Results). 
In regard to claim 6, Deng discloses reducing the number of strings based on a minimum occurrence of a motif in a data set in order to reduce bias from outliers (p. 15, 1st para.)
In regard to claim 9, Deng teaches that the overall distribution of a motif can be calculated by recursively combining individual distribution data until only one remains (p. 6, 1st para.), which depends on the maximal length of the motif (i.e., l = 1, 2, …, k) (p. 6, 2nd para, see motif occurrence formula). Thus, a recursion depth shorter than the maximum length (i.e., k-1), results in a run time that is much shorter than the exponential number of possible coding sequences.
Background, last para., p. 13, last para).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/30/2020 are acknowledged.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633